               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                          CR-16-12-GF-BMM

           Plaintiff,

     vs.                                                 ORDER

JEROME DALE FOLLET, SR.,

           Defendant.

      Upon the unopposed motion, and for good cause shown,

      The United States’ motion to allow witnesses to testify via video from

Glasgow, Montana, for the revocation hearing scheduled on June 3, 2019, at 9:30

a.m. in Great Falls, Montana, is GRANTED.

      DATED this 30th day of May, 2019.
